SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2011 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . (A free translation of the original in Portuguese) Braskem S.A. Quarterly Information (ITR) at March 31, 2011 and Report on Review of Quarterly Information Report on Review of Quarterly Information To the Board of Directors and Shareholders Braskem S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Braskem S.A., included in the Quarterly Information (ITR) Form for the quarter ended March 31, 2011, comprising the balance sheet and the statements of income, comprehensive income, changes in equity and cash flows for the quarter then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with accounting standard CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Braskem S.A. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the Brazilian Securities Commission (CVM). Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the Brazilian Securities Commission (CVM). Other matters Interim statements of value added We have also reviewed the parent company and consolidated interim statements of value added for the quarter ended March 31, 2011, which are required to be presented in accordance with standards issued by the Brazilian Securities Commission (CVM) applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which does not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in relation to the parent company and consolidated interim accounting information taken as a whole. Salvador, May 11, 2011. PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0 "S" BA Braskem S.A. Balance sheet Base date: March 31, 2011 All amounts in R$ thousands Parent company Consolidated Assets Note March/2011 December/2010 March/2011 December/2010 Current assets Cash and cash equivalents 3 2,074,149 2,339,060 2,389,293 2,624,270 Financial investments 4 471,615 236,319 479,572 236,319 Trade accounts receivable 5 1,070,479 1,077,492 1,878,387 1,894,648 Inventories 6 1,984,938 1,789,505 3,272,155 3,015,657 Taxes recoverable 8 531,818 400,969 996,615 698,879 Dividends and interest on capital 13,731 10,895 5,528 Prepaid expenses 20,531 29,690 38,715 41,620 Other receivables 199,026 151,410 355,859 268,905 Non-current assets Financial investments 4 21,394 28,706 21,394 28,706 Trade accounts receivable 5 55,439 59,026 56,022 62,303 Taxes recoverable 8 945,217 1,096,497 1,173,436 1,444,401 Deferred income taxand social contribution 18 347,746 361,299 1,122,070 1,136,685 Judicial deposits 9 195,909 227,888 218,924 250,195 Related parties 7 2,401,235 2,408,371 54,801 53,742 Other receivables 64,282 95,780 81,746 107,432 Investments in subsidiaries and jointly-controlled subsidiaries 10 6,647,930 6,549,402 Investments in associates 10 163,638 157,910 166,665 160,790 Other investments 6,575 6,575 7,477 7,485 Property, plant and equipment 11 11,062,011 11,100,184 19,293,243 19,366,272 Intangible assets 12 2,274,407 2,280,111 3,048,959 3,079,182 Total assets The explanatory notes are an integral part of this quarterly information. 1 Braskem S.A. Balance sheet Base date: March 31, 2011 All amounts in R$ thousands Continued Parent company Consolidated Liabilities andequity Note March/2011 December/2010 March/2011 December/2010 Current liabilities Trade payables 4,409,331 4,462,552 5,214,749 5,201,162 Borrowings 14 1,166,133 1,212,975 1,125,269 1,206,444 Debentures 15 504,756 517,741 504,756 517,741 Hedge operations 16 25,287 27,618 48,502 50,124 Salaries and social charges 289,871 252,694 406,655 360,368 Taxes payable 17 224,260 235,339 396,765 390,062 Dividends and interest on capital 416,647 416,648 421,325 419,981 Advances from customers 41,416 44,587 46,906 50,344 Sundry provisions 19 24,494 26,036 32,927 32,602 Other payables 13 60,923 125,935 139,936 233,322 Related parties 63,065 64,517 Non-current liabilities Borrowings 14 9,271,854 9,309,704 10,889,488 11,004,301 Debentures 15 17,317 Hedge operations 16 8,737 12,526 30,405 34,433 Taxes payable 17 1,446,691 1,449,704 1,579,954 1,583,569 Related parties 7 15,622 83,739 29,538 31,386 Long-term incentives 20 16,391 14,442 16,391 14,442 Deferred income tax and social contribution 18 1,311,686 1,238,340 2,267,775 2,200,538 Private pension plans 21 109,894 109,894 122,796 123,517 Provision for losses on subsidiaries 5,053 937 Sundry provisions 19 120,847 124,495 364,033 362,265 Other payables 13 241,196 237,567 261,182 252,604 Equity 23 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserves 845,998 845,998 845,998 845,998 Revenue reserves 1,338,908 1,338,908 1,338,908 1,338,908 Other comprehensive income 246,078 221,350 246,078 221,350 Treasury shares (11,325) (10,379) (60,217) (59,271) Retained earnings 315,035 315,035 10,777,916 10,439,099 10,729,024 10,390,207 Non-controlling interest 15,168 18,079 Total equity andliabilities The explanatory notes are an integral part of this quarterly information. 2 Braskem S.A. Income statement Base date: March 31, 2011 All amounts in R$ thousands, except earnings per share Continuing operations Parent company Consolidated Note March/2011 March/2010 March/2011 March/2010 Net sales revenues 26 Cost of products sold (3,460,794) (3,401,613) (6,390,213) (3,922,436) Gross profit Income (expense) Selling (37,745) (45,873) (82,831) (58,802) Distribution (79,116) (69,340) (119,673) (70,119) General and administrative (171,958) (150,540) (262,881) (161,574) Research and development (12,653) (13,190) (19,627) (15,393) Results from equity investments 73,665 25,511 5,465 9,948 Other operating income (expenses), net 27 4,376 (14,599) (12,456) (15,140) Operating profit Finance results 28 Finance costs (90,773) (529,891) (135,254) (563,013) Finance income 112,587 101,141 78,297 120,670 Profit before income tax andsocial contribution Current income tax and social contribution 18 (a) (21,835) (415) (68,703) (4,915) Deferred income taxand social contribution 18 (a) (85,350) (11,963) (75,233) (12,610) Profit for the year Attributable to: Company's shareholders 308,226 22,912 308,226 22,912 Non-controlling interest (3,247) Earnings per share attributable to the shareholders of the Company (R$) Basic earnings per share – common and preferred 0.4305 0.0441 Dilluted earnings per share – common and preferred 0.4308 0.0441 The explanatory notes are an integral part of this quarterly information. 3 Braskem S.A. Statement of comprehensive income Base date: March 31, 2011 All amounts in R$ thousands Parent company Consolidated March/2011 March/2010 March/2011 March/2010 Profit for the period Other comprehensive income: Available-for-sale financial assets 995 995 Cash flow hedge 12,537 (16,167) 12,537 (16,167) Foreign currency translation adjustment (2,228) (2,228) Income tax and social contribution related to components of comprehensive income (1,551) 2,337 (1,551) 2,337 Total other comprehensive income: 8,758 (12,835) 8,758 (12,835) Total comprehensive income for the period 316,984 10,077 313,737 10,077 Attributable to: Company's shareholders 316,984 10,077 Non-controlling insterest (3,247) The explanatory notes are an integral part of this quarterly information. 4 Braskem S.A. Statement of changes in equity All amounts in R$ thousands Parent company Other comprehensive income Retained earnings (accumulated deficit) Capital Revenue Treasury Total Capital reserves reserves shares equity At December 31, 2009 Comprehensive income for the period: Profit for the period 22,912 22,912 Depreciation transfer on additional indexation of fixed assets, net of taxes (6,809) 6,809 Fair value of financial assets, net of taxes 657 657 Fair value of cash flow hedge, net of taxes (13,492) (13,492) (19,644) 29,721 10,077 Contributions and distributions to shareholders: Expired dividends 938 938 938 938 At March 31, 2010 At December 31, 2010 Comprehensive income for the period: Profit for the period 308,226 308,226 Fair value as deemed cost related to jointly-controlled subsidiary 22,779 22,779 Depreciation transfer on additional indexation of fixed assets, net of taxes (6,809) 6,809 Fair value of cash flow hedge, net of taxes 10,986 10,986 Foreign currency translation adjustment (2,228) (2,228) 24,728 315,035 339,763 Contributions and distributions to shareholders: Repurchase of shares (946) (946) (946) (946) At March 31, 2011 The explanatory notes are an integral part of this quarterly information. 5 Braskem S.A. Statement of changes in equity All amounts in R$ thousands Consolidated Attributed to the Company's shareholders Capital Capital reserves Revenue reserves Other comprehensive income Treasury shares Retained earnings (accumulated deficit) Total interest Non-controlling interest Total equity At December 31, 2009 - - Comprehensive income for the period: Profit for the period - 22,912 22,912 - 22,912 Depreciation transfer on additional indexation of fixed assets, net of taxes - - - (6,809) - 6,809 - - - Fair value of financial assets, net of taxes - - - 657 - - 657 - 657 Fair value of cash flow hedge, net of taxes - - - (13,492) - - (13,492) - (13,492) - - - (19,644) - 29,721 10,077 - 10,077 Contributions and distributions to shareholders: Expired dividends - - 938 938 938 - 938 938 - 938 At March 31, 2010 - - At December 31, 2010 - Comprehensive income for the period: Profit for the period - 308,226 308,226 (3,247) 304,979 Fair value as deemed cost related to jointly-controlled subsidiary - 22,779 22,779 22,779 Depreciation transfer on additional indexation of fixed assets, net of taxes - (6,809) 6,809 - - Fair value of cash flow hedge, net of taxes - 10,986 10,986 10,986 Cumulative translation adjustments - (2,228) (2,228) 336 (1,892) - - - 24,728 - 315,035 339,763 (2,911) 336,852 Contributions and distributions to shareholders: Repurchase of shares - (946) (946) (946) - (946) - (946) - (946) At March 31, 2011 The explanatory notes are an integral part of this quarterly information. 6 Braskem S.A. Statement of cash flows Base date: March 31, 2011 All amounts in R$ thousands Parent company Consolidated March/2011 March/2010 March/2011 March/2010 Profit before income taxand social contribution 415,411 35,290 448,915 40,437 Adjustment for reconciliation of profit Depreciation, amortization and depletion 261,808 250,934 418,658 260,191 Results from equity investments (73,665) (25,511) (5,465) (9,948) Interest and monetary and exchange variations, net 11,758 519,045 67,839 515,674 Other (728) 17,950 14,162 (1,694) Changes in operating working capital Financial investments (224,684) 40,452 (224,684) 40,451 Trade accounts receivable 10,177 (250,767) 22,056 (56,520) Inventories (195,433) 27,896 (256,852) 24,489 Taxes recoverable 31,033 (4,225) (8,801) (3,706) Prepaid expenses 9,159 13,329 2,905 13,247 Other receivables 51,867 (102,578) (33,734) (88,329) Trade payables (53,221) 863,805 13,587 729,398 Taxes payable (35,928) (429,065) (73,346) (430,538) Long-term incentives 1,949 4,457 1,949 4,457 Advances from customers (3,171) 25,642 (3,438) 25,460 Sundry provisions (5,190) - 2,093 - Other payables (28,735) 26,468 (41,497) 48,683 Cash from operations Interest paid (119,616) (101,960) (173,127) (148,546) Income taxand social contribution paid (10,602) (4,905) (17,970) (4,905) Net cash generated from operating activities Proceeds from the sale of fixed assets 423 706 486 717 Acquisitions of investments in subsidiaries and associates - (312,457) - (5,369) Acquisitions of property, plant and equipment (217,988) (246,056) (312,963) (257,541) Acquisitions of intangible assets (1) - (607) (42) Held to maturity financial investments (546) - (8,502) - Cash flows from investing activities Short-Term Debt Funds obtained 164,473 29,650 188,111 32,422 Payments (859,191) (1,199,853) (939,409) (1,158,670) Long-termdebt - - - Funds obtained 675,236 619,018 684,713 627,974 Related parties - - Funds obtained 74,348 22,356 - - Payments (142,907) (25,425) - - Dividends paid to shareholders (1) (96) (1) (1,926) Repurchase of shares (946) - (946) - Net cash used in investing activities Foreign exchange variation of foreign subsidiaries - - 891 - Increase (decrease) in cash andcash equivalents Cash and cash equivalents at the beginning of the period 2,339,060 2,262,804 2,624,270 2,651,748 Cash and cash equivalents at the end of the period 2,074,149 2,056,904 2,389,293 2,847,614 Net increase (decrease) in cash andcash equivalents The explanatory notes are an integral part of this quarterly information. 7 Braskem S.A. Statement of value added Base Date: March 31, 2011 All amounts in R$ thousands Parent company Consolidated March/2011 March/2010 March/2011 March/2010 Revenue Sales of goods, products and services 5,058,494 5,059,490 8,955,012 5,716,330 Other income (expenses), net 4,343 (14,462) (11,701) (15,002) Allowance for doubtful accounts – reversal (recognition) (1,318) (4,539) (6,103) (4,688) Inputs acquired from third parties Costs of products, goods and services sold (3,972,871) (3,874,444) (7,139,446) (4,440,858) Materials, electric energy, outsourced services and other (162,263) (145,875) (265,747) (155,954) Impairment/recovery of assets (20) (182) (20) (182) Gross value added Depreciation, amortization anddepletion (261,808) (250,934) (418,658) (260,191) Net value added by the entity Value added received through transfer Equity in results of investees 73,665 25,511 5,465 9,948 Finance income 112,587 101,141 78,297 120,671 Other 53 45 53 700 Total value added to distribute Personnel Direct compensation 92,104 87,890 143,307 96,505 Benefits 18,830 14,983 30,730 16,378 F.G.T.S (Government Severance Pay Fund) 7,570 7,210 10,537 7,768 Taxes andcontributions Federal 219,038 95,249 327,535 110,238 State 73,488 101,160 187,682 116,511 Municipal 2,641 2,142 5,523 2,442 Remuneration on third parties’ capital Financial expenses (including foreign exchange variation) 87,797 526,400 131,692 559,185 Rentals 41,168 37,805 55,167 38,835 Remuneration on own capital Profit retained in the period 308,226 22,912 308,226 22,912 Non-controlling interests in profits retained (3,247) Value added distributed The explanatory notes are an integral part of this quarterly information. 8 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated 1. Operations (a) Braskem S.A. (“Braskem” or “the Company”) is a publicly-held corporation headquartered in Camaçari, State of Bahia (BA) and controlled by Odebrecht S.A. (“Odebrecht”), which indirectly holds 50.1% and 38.1% of its voting and total capital, respectively. (b) Corporate restructuring (b.1) On January 1, 2011, the executive board of Braskem America Inc. unanimously decided to merge into Braskem PP Americas, its wholly-owned subsidiary. With the merger, all common shares of Braskem America were replaced by common shares of Braskem PP Americas and the shares of Braskem America were cancelled. Braskem PP Americas inherited all assets and assumed all rights, liabilities and obligations of Braskem America. On the same date, the corporate name of Braskem PP Americas, Inc. was changed to Braskem America, Inc. (b.2) On January 3, 2011, the Extraordinary General Meeting of IQ Soluções & Quimica S.A. (“IQ Soluções”) approved the merger of Unipar Comercial e Distribuidora S.A. (“Unipar Comercial”). The merger resulted in an increase in the capital of IQ Soluções by R$38,709,996.56, from R$ 61,141,160.45 to R$ 99,851,157.01 without the issue of new shares. Said increase was based on the equity of Unipar Comercial on November 30, 2010 (base date of the operation), under the terms and conditions established in the “Protocol and Justification” dated December 27, 2010. (c) On March 31, 2011, Braskem’s net working capital (parent company) was negative by R$ 859,896 as compared with a positive consolidated net working capital of R$ 1,078,334. Because the consolidated figures are used in the management of working capital, given that the Company uses mechanisms to transfer funds between the companies efficiently, without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements, any analysis of the parent company’s working capital will not reflect the actual liquidity position of the consolidated group. In addition, the Company has a US$350 million revolving credit line that may be used without restrictions for three years as of September, 2010, which allowed it to reduce the amount of cash held by Braskem. 9 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated 2. Summary of significant accounting policies Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem S.A. for December 31, 2010, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (“IFRS”) issued by IASB. The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires management of the Company to exercise its judgment in the process of applying its accounting policies. There were no changes in the assumptions and judgments made by the Company’s management in the use of the estimates for the preparation of the Quarterly Information in relation to those presented in the December 31, 2010 financial statements. (a) Consolidated quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 and IAS 34 – Interim Financial Reporting, which aim to establish the minimum content for an interim financial statement. (b) Individual quarterly information The individual Quarterly Information of the Company was prepared and is being presented in accordance with pronouncement CPC 21. Accounting practices There were no changes in the accounting practices of the Quarterly Information in relation to those presented in the December 31, 2010 financial statements. 10 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Consolidated quarterly information The consolidated quarterly information includes those of the Company, its subsidiaries, jointly-controlled subsidiaries and specific purpose entities in which the following direct and indirect share control or control of activities is held: Total interest - % Headquarters (Country) March/2011 December/2010 Direct and indirect subsidiaries Braskem America Inc. (“Braskem America”) (i) USA 100.00 Braskem Chile Limitada (“IPQ Chile”) Chile 100.00 100.00 Braskem Distribuidora Ltda.(“Braskem Distribuidora”) Brazil 100.00 100.00 Braskem Europe B.V. (“Braskem Europa”) Netherlands 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa, Sociedade Anónima Promotora de Inversión (“Braskem Idesa") México 65.00 65.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Servicios) (ii) México 65.00 Braskem Incorporated (“Braskem Inc”) Cayman Islands 100.00 100.00 Braskem Importação e Exportação Ltda. (“Braskem Importação”) Brazil 100.00 100.00 Braskem México, S de RL de CV (“Braskem México”) México 100.00 100.00 Braskem Participações S.A. (“Braskem Participações”) Brazil 100.00 100.00 Braskem Petroquímica S.A. (“IPQ Argentina”) Argentina 100.00 100.00 Braskem Petroquímica Chile Limitada (“Braskem Chile”) Chile 100.00 100.00 Braskem America Inc. (“Braskem America”) (iii) USA 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Ideom Tecnologia Ltda. (“Ideom”) Brazil 100.00 100.00 IQ Soluções & Químicas S.A.(“Quantiq”) Brazil 100.00 100.00 Ipiranga Química Armazéns Gerais Ltda. (“IQAG”) Brazil 100.00 100.00 ISATEC–Pesquisa, Desenv. e Análises Quím.Ltda. (“ISATEC”) Brazil 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) Brazil 100.00 100.00 Quattor Participações S.A. (“Quattor”) Brazil 100.00 100.00 Quattor Petroquímica S.A. (“Quattor Petroquímica”) Brazil 100.00 100.00 Rio Polímeros S.A. (“Riopol”) Brazil 100.00 100.00 Norfolk Trading S.A. (“Norfolk Trading”) Uruguay 100.00 100.00 Commom Industries Ltd. (“Commom”) British Virgin Islands 100.00 100.00 Unipar Comercial e Distribuidora S.A. (“Unipar Comercial”) (iv) Brazil 100.00 Jointly-controlled subsidiaries Refinaria de Petróleo Rio-Grandense S.A. (“RPR”) Brazil 33.20 33.20 Polietilenos de America S.A.(“POLIMERICA”) Venezuela 49.99 49.99 Polipropileno Del Sur S.A.(“PROPILSUR”) Venezuela 49.99 49.99 Specific Purpose Entities (“SPE's”) Fundo de Investimento Multimercado Crédito Privado Sol (“FIQ Sol”) Brazil 100.00 100.00 (i) Merged into Braskem PP Americas, Inc. in January, 2011 (Note 1 (b.1)). (ii) Company created in February, 2011. (iii) This company's name changed from Braskem PP Americas to Braskem America Inc. after the merger of its parent (Note 1 (b.1)). (iv) Merged into Quantiq in January, 2011 (Note 1 (b.2.)). 11 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Reconciliation of equity and profit for the period between parent company and consolidated Equity Profit for the period March/2011 December/2010 March/2011 March/2010 Parent company Braskem’s shares owned by subsidiary Quattor Petroquímica (48,892) (48,892) Non-controlling shareholders 15,168 18,079 (3,247) Consolidated 3. Cash and cash equivalents Parent company Consolidated March/2011 December/2010 March/2011 December/2010 Cash and banks 99,794 62,752 367,943 252,925 Financial investments: In Brazil 1,795,987 2,181,690 1,813,385 2,208,475 Abroad 178,368 94,618 207,965 162,870 Total This table was presented in the Company’s 2010 annual financial statements, in Note 6. 12 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated 4. Financial Investments Parent company Consolidated Financial assets March/2011 December/2010 March/2011 December/2010 Held for trading Shares 3,023 84 3,023 84 Investments of FIQ Sol 225,332 204,123 225,332 204,123 Investments in foreign currency 25,912 32,112 25,912 32,112 Loans and receivables Investments of FIQ Sol 216,813 216,813 Held-to-maturity Quotas of investment funds in credit rights 21,394 28,706 21,394 28,706 Restricted deposits 535 - 8,492 - Total In current assets 471,615 236,319 479,572 236,319 In non-current assets 21,394 28,706 21,394 28,706 Total This table was presented in the Company’s 2010 annual financial statements, in Note 7. 5. Trade accounts receivable Parent company Consolidated March/2011 December/2010 March/2011 December/2010 Customers Domestic market 814,204 910,636 1,230,586 1,638,449 Foreign market 525,339 438,245 978,049 587,661 Allowance for doubtful accounts (213,625) (212,363) (274,226) (269,159) Total In current assets 1,070,479 1,077,492 1,878,387 1,894,648 In non-current assets 55,439 59,026 56,022 62,303 Total This table was presented in the Company’s 2010 annual financial statements, in Note 8. 13 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated 6. Inventories Parent company Consolidated March/2011 December/2010 March/2011 December/2010 Finished goods and work in process 1,224,061 1,012,891 2,192,508 1,876,290 Raw materials, production inputs and packaging 599,563 621,158 764,792 781,594 Maintenance materials 134,284 132,510 249,328 240,442 Advances to suppliers 10,619 8,099 38,217 56,825 Imports in transit and other 16,411 14,847 27,310 60,506 Total in current assets This table was presented in the Company’s 2010 annual financial statements, in Note 9. 7. Related Parties - Consolidated (a) Accounting balances Assets Equity andliabilities Non-current assets Current liabilities Non-current liabilities Current assets Jointly-controlled subsidiaries RPR 2,888 (i) 1,496 (vi) PROPILSUR 17,955 (vii) POLIMERICA 11,583 (vii) Associates Borealis 10,471 (ii) Cetrel 2,731 (iii) 2,624 (vi) Related companies Construtora Norberto Odebrecht ("CNO") 6,420 (iv) 426 (vi) OCS - Corretora de Seguros ("OCS") 29 (vi) Odebrecht Serviços e Participações ("OSP") 2,126 (iv) Petrobras 72,949 (ii) 54,801 (v) 1,150,870 (vi) Refinaria Alberto Pasqualini ("Refap") 154,479 (vi) At March 31, 2011 At December 31, 2010 (i) Amounts in “trade accounts receivable”: R$ 77 and in “dividends and interest on capital receivable”: R$2,811 (ii) Amount in “trade accounts receivable” (iii) Amounts in “trade accounts receivable”: R$ 14 and in “dividends and interest on capital receivable”: R$2,717 (iv) Amount in “other receivables” (v) Amounts in “related parties” related to loan agreements subject to TJLP + interest of 2% per year (vi) Amount in “trade payables” (vii) Amount in “related parties” related to “advance for future capital increase” made by other shareholders. 14 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated (b) Transactions in profit or loss for the period Transactions in profit or loss from January 1 to March 31, 2011 Sales of products Purchases of rawmaterials, services and utilities Finance (costs) income (i) Cost of production/ general and administrative expenses Jointly-controlled subsidiary RPR 10,829 7,263 (56) Associates Borealis 54,777 Cetrel 37 9,269 Relatedcompanies BRK (11) CNO 15,231 OSP 60,164 Petrobras 345,824 3,129,625 1,059 Refap 304,600 Post-employment benefit plan Odebrecht Previdência Privada ("Odeprev") 3,504 At March 31, 2011 At March 31, 2010 (i) Includes the effect of foreign exchange variation. 15 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated (c) Key management personnel Accounting balances March/2011 December/2010 Long-term incentives 6,097 5,372 Total Transactions in profit or loss Mar/2011 Mar/2010 Remuneration Short-term benefits to employees and managers 3,653 2,378 Post-employment benefit 63 30 Long-term incentives 725 44 Total The Company carries out transactions with related parties in the ordinary course of its operations and activities. The Company believes that all the conditions set forth in the contracts with related parties meet the Company’s interests and plans to continue to ensure that future contracts present terms and conditions that are as favorable to the Company as would be the case if they were to be entered into with any third parties. This table was presented in the Company’s 2010 annual financial statements, in Note 10. 16 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated 8. Taxes recoverable Parent company Consolidated March/2011 December/2010 March/2011 December/2010 Excise tax(IPI) 27,917 26,008 38,273 29,128 Value-added Tax on Sales and Services (ICMS) 721,931 795,390 1,151,322 1,211,256 Social Integration Program (PIS) and Social Contribution on Revenues (COFINS) 334,252 322,191 461,250 441,367 PIS – Decree-Laws No. 2,445 and No. 2,449/88 55,194 55,194 55,317 55,317 Income taxand social contribution 140,522 125,151 239,805 220,525 Taxon Net Income (ILL) 68,958 61,126 68,958 61,126 Other 128,261 112,406 155,126 124,561 Total Current assets 531,818 400,969 996,615 698,879 Non-current assets 945,217 1,096,497 1,173,436 1,444,401 Total In November 2009, the Company entered into an Agreement with the State of Bahia, which ensures the effective implementation of State Decree No. 11,807 of October 27, 2009, which (i) gradually reduced the effective ICMS rate on domestic naphtha acquired in that same state from 17% to 5.5% and, subsequently, to 0% from March 2011; (ii) and allowed for the use of I CMS credits from April 2011 to October 2015 in the amount of R$ 9,100 until March 2014, with a reduction in the amount until the termination of the agreement. Consequently, management reclassified the ICMS credits that will be used in 12 months in the amount of R$ 109,200 from non-current assets to current assets. This table was presented in the Company’s 2010 annual financial statements, in Note 11. 9. Judicial Deposits – Non-current Assets Parent company Consolidated March/2011 December/2010 March/2011 December/2010 Judicial deposits Tax contingencies 78,195 110,757 78,203 110,764 Labor contingencies and other 117,714 117,131 140,721 139,431 Total This table was presented in the Company’s 2010 annual financial statements, in Note 12. 17 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Investments (a) Information on investments Parent company (a.1) Investments of the parent company Interest in total capital (%) March/2011 Adjusted net profit (loss) for the period Adjusted equity March/2011 March/2010 March/2011 December/2010 Subsidiaries Braskem America (i) (1,498) 451,068 Braskem America (ii) 100.00 15,096 465,342 Braskem Chile 100.00 955 (463) 6,641 5,686 Braskem Distribuidora 100.00 (2,566) 1,546 83,009 85,575 Braskem Europa 100.00 5,145 5,700 89,758 84,871 Braskem Finance 100.00 (2,603) (867) 28,431 31,034 Braskem Idesa 65.00 (9,277) 43,337 51,654 Braskem Inc. 100.00 16,150 6,991 190,282 167,949 Braskem Participações 100.00 603 (1,378) 1,581 957 Ideom 99.90 (3,236) (1,491) (4,153) (917) IPQ Argentina 96.77 1,007 830 6,210 5,203 IPQ Chile 99.02 (111) (18) 1,467 1,578 IQAG 0.12 138 183 1,700 1,562 ISATEC 100.00 (801) (392) (877) (77) Politeno Empreendimentos 100.00 (2) (24) (22) (20) Quantiq 100.00 7,685 4,918 147,090 102,059 Quattor 96.96 4,660 2,134,480 2,129,820 Quattor Petroquímica 100.00 10,734 871,525 860,791 Riopol 100.00 42,858 1,729,906 1,687,047 Unipar Comercial (iii) 38,973 Jointly-controlled subsidiary RPR 33.20 8,571 13,565 111,671 47,679 Associates CETREL 53.26 10,584 6,508 266,869 254,785 Borealis 20.00 4,838 130,940 130,940 CODEVERDE 35.75 (100) (2) 74,755 83,546 Sansuy Administração, Participação, 20.00 (9) 1,972 1,972 Representação e Serviços Ltda (i) Subsidiary merged into Braskem PP Americas, Inc. in January 2011 (Note 1 (b.1)). (ii) Current name of Braskem PP Americas (Note 1 (b.1)). (iii) Subsidiary merged into Quantiq in January 2011 (Note 1 (b.2)). 18 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Parent company Interest in total capital (%) March/2011 Adjusted bet profit (loss) for the period Adjusted equity March/2011 March/2010 March/2011 December/2010 (a.2) Investments of subsidiaries Braskem America Braskem PP Americas 737,914 Braskem Distribuidora Braskem Importação 100.00 4 3 203 199 IPQ Argentina 0.06 1,007 830 6,210 5,203 Lantana 96.35 (1,765) 1,873 76,645 78,410 Braskem Participações Ideom 0.10 (3,236) (1,491) (4,153) (917) Braskem Mexico 100.00 621 1,694 1,052 Braskem Inc. IPQ Chile 0.98 (111) (18) 1,467 1,578 Lantana 3.65 (1,765) 1,873 76,645 78,410 Quantiq IQAG 99.88 138 183 1,700 1,562 IPQ Chile IPQ Argentina 3.17 1,007 830 6,210 5,203 Braskem Europa Jointly-controlled subsidiaries Propilsur 49.00 (1,336) 86,313 86,313 Polimerica 49.00 (940) 57,067 57,067 Quattor Commom Industries Ltd 100.00 (110) 5,602 5,713 Norfolk Trading 100.00 (691) 52,301 52,992 Quattor Petroquímica Quattor 3.04 4,660 2,134,480 2,129,820 CETREL 1.26 10,584 6,508 266,869 254,785 Consolidated Interest in total capital (%) March/2011 Adjusted net profit (loss) for the period Adjusted equity March/2011 March/2010 March/2011 December/2010 Associates CETREL 54.52 10,584 6,508 266,869 254,785 Borealis 20.00 4,838 130,940 130,940 CODEVERDE 35.75 (100) (2) 74,755 83,546 Sansuy Administração, Participação, 20.00 (9) 1,972 1,972 Representação e Serviços Ltda 19 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated (b) Changes in investments in subsidiaries, jointly-controlled subsidiaries and associates Balance in December/2010 Merger/ merger of shares and spin-off Dividends and interest on capital Equity adjustment Fair Value Adjustment amortization Investment gain (loss) Provision for losses and other Carrying value adjustment Currency translation adjustment Balance in March/2011 Subsidiaries and jointly-controlled subsidiaries Domestic subsidiaries Braskem Distribuidora 85,575 (2,566) 83,009 Braskem Participações 957 603 21 1,581 ISATEC (77) 77 Quantiq 100,696 44,230 7,685 152,611 Quattor 3,109,681 4,518 (22,917) 3,091,282 Quattor Petroquímica 860,791 10,734 (859) 870,666 Riopol 1,552,544 42,858 1,595,402 RPR 13,777 (2,813) 3,337 22,778 37,079 Unipar Comercial 44,495 (44,230) (265) 98 Foreign subsidiaries Braskem America (i) 451,068 (451,068) Braskem America (ii) 451,068 15,096 1,793 (2,615) 465,342 Braskem Chile 5,686 955 6,641 Braskem Europa 84,871 5,145 (258) 89,758 Braskem Idesa 33,575 (6,030) 624 28,169 Braskem Inc. 167,948 16,150 6,184 190,282 Braskem Finance 31,034 (2,603) 28,431 IPQ Argentina 5,203 1,007 6,210 IPQ Chile 1,578 (111) 1,467 Total subsidiaries 98 Associates CETREL 131,722 (25) 5,472 (505) 786 137,450 Borealis 26,188 26,188 Total associates (i) Merged into Braskem PP América, INC, in January, 2011. (Note 1(b.1)). (ii) Current name of Braskem PP Americas Inc. (Note 1(b.1)). 20 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated (c) Breakdown of equity results Parent company Consolidated March/2011 March/2010 March/2011 March/2010 Equity in results of subsidiaries and jointly-controlled subsidiaries 96,513 19,066 1,228 3,295 Equity in results of associates 5,472 6,595 5,601 7,117 Amortization of fair market value adjustments (24,281) (ii) (464) (1,364) (i) (464) Provision for losses on investments (4,039) 314 (i) Amortization of fair value adjustments of the fixed assets of the subsidiary Quattor Petroquímica and associate Cetrel. (ii) In the consolidated income statement, the realization of fair value adjustments on assets and liabilities arising from business combinations, amounting to R$ 22,917, is allocated to the “net sales revenue”, “cost of sales”, “selling and general and administrative expenses” and “other operating expenses (income), net” account. Property, plant and equipment March/2011 December/2010 Cost Accumulated depreciation/ depletion Net Cost Accumulated depreciation/ depletion Net Land 413,067 413,067 417,475 417,475 Buildings and improvements 1,810,342 (631,071) 1,179,271 1,806,090 (614,967) 1,191,123 Machinery, equipment and installations 22,796,094 (7,032,657) 15,763,437 22,615,610 (6,676,242) 15,939,368 Projects in progress 1,339,276 1,339,276 1,269,547 1,269,547 Other 1,100,354 (321,698) 778,656 1,037,491 (305,313) 732,178 Provision for impairment (180,464) (180,464) (183,419) (183,419) Total Consolidated Total Parent Company This table was presented in the Company’s 2010 annual financial statements, in Note 14. The projects in progress relate mainly to the implementation projects of an industrial unit, operating improvements to increase the economic useful life of machinery and equipment, including the project for the construction of the new PVC plant in Alagoas, and the construction of the new butadiene plant in Rio Grande do Sul. Impairment test for fixed assets There were no significant events or circumstances in the quarter ended March 31, 2011 that indicate the need for an impairment test for the fixed assets. 21 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Intangible assets March/2011 December/2010 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,246,668 (1,182,961) 2,063,707 3,246,668 (1,182,961) 2,063,707 Trademarks and patents 214,922 (86,300) 128,622 220,343 (83,132) 137,211 Software and use rights 430,412 (165,342) 265,070 425,291 (152,609) 272,682 Contracts with customers and suppliers 644,447 (52,887) 591,560 644,447 (38,865) 605,582 Total Consolidated Total Parent Company This table was presented in the Company’s 2010 annual financial statements, in Note 15. Impairment test of goodwill based on future profitability In December 2010, the Company tested goodwill for impairment using the value-in-use method and did not identify losses. The projection of cash flows is for 5 years from December 2010. The assumptions used to determine the amount using the discounted cash flow method include: projections of cash flows based on estimates of business for future cash flows, discounted rates based on the Weighted Average Cost of Capital (WACC) and growth rates to determine the perpetuity based on annual inflation rate according to the Broad Consumer Price Index (“IPCA”). There were no significant events or circumstances in the quarter ended March 31, 2010 that indicate the need for an impairment test for the intangible assets. Other payables Parent company Consolidated March/2011 D ecember/2010 March/2011 December/2010 Credit notes 195 828 7,332 6,365 Commissions / customers bonus 8,717 1,026 9,323 4,823 Lease agreements 9,739 13,187 23,412 27,693 Trade notes 231,246 226,894 233,644 230,085 Labor agreements 39,107 72,437 46,032 83,875 Other payables 13,115 49,130 81,375 133,085 Total Current liabilities 60,923 125,935 139,936 233,322 Non-current liabilities 241,196 237,567 261,182 252,604 Total This table was presented in the Company’s 2010 annual financial statements, in Note 16. 22 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Borrowings Annual financial charges Consolidated Average interest rates Monetary adjustment (unless otherwise stated) March/2011 Decembe r /2010 Foreign currency Eurobonds Note 14 (a) Note 14 (a) 3,872,218 3,927,712 Export prepayments Note 14 (b) Note 14( b) 2,544,936 2,287,738 Medium-Term Notes US dollar exchange variation 11.75% 416,212 438,031 Raw material financing US dollar exchange variation 2.78% 14,865 15,142 Financing for the acquisition of investments US dollar exchange variation 4.45% 344,419 352,480 BNDES Post-fixed monetary adjustment (UMBNDES) (i) 6.48% 9,149 11,383 US dollar exchange variation 6.36% 293,293 296,318 Working capital US dollar exchange variation 7.67% 629,017 658,942 Post-fixed monetary adjustment 101.25% a 105.5% do CDI 6,568 1,301 Project financing (NEXI) Yen exchange variation 0.95% acima da TIBOR 54,353 66,602 Transaction cos ts, net (47,731) (29,195) Local currency Working capital Post-fixed monetary adjustment 99% a 108% do CDI 608,924 867,570 12.14% 273,770 266,145 FINAME TJLP 1.35% 8,821 9,842 5.00% 1,704 1,024 BNDES TJLP 3.03% 2,370,235 2,419,712 4.50% 17,424 BNDES EXIM 7.00% 150,452 150,452 BNB 8.50% 186,510 213,686 FINEP Post-fixed monetary adjustment (TJLP ) 0.01% 55,172 61,975 4.50% 10,020 10,004 FUNDES 6.00% 196,392 187,419 Transaction costs, net (1,966) (3,538) Total Current liabilities 1,125,269 1,206,444 Non-current liabilities 10,889,488 11,004,301 Total (i) UMBNDES Monetary unit of BNDES. 23 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated (a) Eurobonds The breakdown of Eurobond transactions is shown below: Issue amount Consolidated Issue date US$ thousand Maturity I nterest (% per year) March/2011 December/2010 Jul-97 250,000 Jun-15 9.38 251,918 251,861 Apr-06 200,000 no maturity date 9.00 331,510 339,143 Sep-06 275,000 Jan-17 8.00 454,263 473,886 Jun-08 500,000 Jun-18 7.25 833,210 837,294 May-10 400,000 May-20 7.00 669,595 673,348 May-10 350,000 May-20 7.00 585,895 589,180 Oct-10 450,000 no maturity date 7.38 745,827 763,000 Total (b) Export prepayments (“EPP”) The breakdown of the transactions is shown below: Initial amount Consolidated Issue date of the transaction (US$) Settlement Charges (% per year) March/2011 D ecember/2010 Dec-05 55,000 Dec-12 Var cambial US$ + Libor semestral + 1.60 39,205 45,837 Jul-06 95,000 Jun-13 Var cambial US$ + 2.67 45,171 51,166 Jul-06 75,000 Jul-14 Var cambial US$ + 2.73 81,442 89,561 Mar-07 35,000 Mar-14 Var cambial US$ + 4.10 48,864 58,630 Apr-07 150,000 Apr-14 Var cambial US$ + 3.40 245,786 250,662 Nov-07 150,000 Nov-13 Var cambial US$ + 3.53 245,842 250,410 Oct-08 725,000 Oct-13 Var cambial US$ + 5.64 658,231 670,378 Aug-09 20,000 Jul-11 Var cambial US$ + Libor semestral + 5.00 33,224 34,482 Mar-10 100,000 Mar-15 Var cambial US$ + 4.67 163,506 168,752 May-10 150,000 May-15 Var cambial US$ + Libor semestral + 2.40 246,670 250,631 Jun-10 150,000 Jun-16 Var cambial US$ + Libor semestral + 2.60 246,609 250,419 Dec-10 100,000 Dec-17 Var cambial US$ + Libor semestral + 2.47 164,248 166,810 Mar-11 200,000 Feb-21 Var cambial US$ + Libor semestral + 1.20 326,138 Total 24 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated (c) Payment schedule Te long-term amounts mature as follows: Consolidated March/2011 December/2010 2012 934,188 1,238,243 2013 1,830,538 1,814,902 2014 1,876,994 1,691,089 2015 1,048,913 1,069,774 2016 657,401 671,495 2017 648,000 683,258 2018 1,098,488 1,082,112 2019 197,367 159,965 2020 1,646,912 1,510,429 2021 onwards 950,687 1,083,034 Total (d) Capitalized financial charges The Company and its subsidiaries capitalized financial charges in the period ended March 31, 2011 in the amount of R$ 5,056, including foreign exchange and monetary variation. The average rate of these charges in the period was 7.28% per year. (e) Covenants Some of the financing agreements of the Company and its subsidiaries establish limits for certain indicators related to the capacity for indebtedness and payment of interest. The first indicator establishes a limit for the indebtedness of the Company and its subsidiaries based on their EBITDA (earnings before interest, taxes, depreciation and amortization) generating capacity. The second indicator found in the agreements of the Company and its subsidiaries is the division of consolidated EBITDA by net interest, which corresponds to the difference between interest paid and interest received. On March 31, 2011, all commitments assumed were complied with. The information related to borrowings was presented in the 2010 annual financial statements Company, in Note 17. 25 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Debentures Unit Consolidated Issue amount Maturity Remuneration Payment of remuneration March/2011 December/2010 14ª R$ 10 Sept 2011 103.5% of CDI Semiannually, as from March 2007 504,756 517,741 1ª R$ 1,000 Nov 2014 118.0% of CDI Quarterly, as from March 2013 (i) 17,317 (i) Refers to the 1st issue of debentures of the jointly-controlled subsidiary RPR presented in non-current liabilities. This table was presented in the Company’s 2010 annual financial statements, in Note 18. 26 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Financial instruments Risk management The Company is exposed to market risks arising from variations in commodity prices, foreign exchange and interest rates and to credit and liquidity risk arising from the possibility of default by its counterparties in financial investments, trade accounts receivable and derivatives. The Company adopts procedures for managing market and credit risks that are in conformity with the new Financial Policy approved by the Board of Directors on August 9, 2010. The purpose of risk management is to protect the cash flows of the Company and reduce the threats to the financing of its operating working capital and investment programs. The information on risk management was presented in the 2010 annual financial statements, in Note 19. Non-derivative financial instruments Braskem and its subsidiaries held on March 31, 2011 and December 31, 2010 the following non-derivative financial instruments: Hirearchy Carrying amount Fair value Classification by catergory Fair value March/2011 December/20 March/2011 December/2010 Cash andcash equivalents Cash and banks Loans and receivables 367,943 252,925 367,943 252,925 Financial investments in Brazil Held for trading Level 2 859,757 2,208,475 859,757 2,208,475 Financial investments in Brazil Loans and receivables 953,628 953,628 Financial investments abroad Held for trading Level 2 207,965 162,870 207,965 162,870 Financial investments Held for trading Held for trading Level 1 3,023 84 3,023 84 Held for trading Held for trading Level 2 251,244 236,235 251,244 236,235 Loans and receivables Loans and receivables 216,813 216,813 Held-to-maturity Held-to-maturity 29,886 28,706 29,886 28,706 Trade accounts receivable Loans and receivables Relatedparties (Note 7) Assets Loans and receivables 54,801 53,742 54,801 53,742 Liabilities Loans and receivables 29,538 31,386 29,538 31,386 Trade payables Other financial liabilities Borrowings (Note 14) Foreign Currency Other financial liabilities 8,185,030 8,055,649 8,566,785 8,127,648 Local currency Other financial liabilities 3,879,424 4,187,829 3,879,424 4,187,829 Debentures (Note 15) Other financial liabilities 27 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated (a) Fair value hierarchy We present below the classifications of fair value hierarchies: Level 1 – Public sources, when the instrument is traded at a stock exchange; Level 2 – Discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option; and Level 3 - Inputs for the assets or liabilities that are not based on observable market data (that is, unobservable inputs). (b) Credit risk The maximum exposure to credit risks of non-derivative assets on the reporting date is their carrying amounts less any impairment loss. On March 31, 2011, the balance of trade accounts receivable is net of the allowance for doubtful accounts and amounts to R$ 274,226 (December 2010 – R$ 269,159). (c) Liquidity risk The analysis of the main financial liabilities of the Company by maturity is presented in Note 14 (c). 28 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Derivative financial instruments The table below shows the transactions with derivative financial instruments of Braskem and its subsidiaries as of March 31, 2011 and December 31, 2010. The "Loss (gain)" column shows the effect recognized in financial income or expenses associated with the settlements and to the change in the fair value of derivatives in the period ended March 31, 2011. Changes in Nominal Loss fair value Identification value December/2010 (gain) (Note 16.3.2) March/2011 Derivative transaction Yen-CDI Swap (*) Note 16.3.1 (a) R$ 279,495 13,700 (4,548) 2,062 11,214 R$ 279,495 Current liabilities (hedge transactions) 13,700 11,214 Hedge accounting transactions Braskem Inc. Interest rate swap (Fixed-Libor) (**) Note 16.3.1 (b) US$ 400,000 thousand 42,890 (1,332) 41,558 Braskem Interest rate swap (Fixed-Libor) (**) Note 16.3.1 (b) US$ 526,146 thousand 25,988 (2,563) (1,295) 22,130 Braskem Interest rate swap (Fixed rate-CDI %) (**) Note 16.3.1 (c) US$ 42,612 mil 456 224 680 Braskem America Interest rate swap (Fixed-Libor) (**) Note 16.3.1 (b) US$ 210,000 thousand 1,523 (1,099) (518) (94) Braskem America Sale swap (***) Note 16.3.1 (d) US$ 5,732 thousand (1,300) 596 (704) US$ 1,184,490 thousand Current assets (other receivables) (1,300) (704) Non-current assets (other receivables) (3,419) Current liabilities (hedge transactions) 36,424 37,288 Non-current liabilities (hedge transactions) 34,433 30,405 (*) Foreign exchange hedge of the NEXI financing (**) Interest rate swap designated for hedge accounting. (***) Sale price swap designated for hedge accounting. 29 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Derivatives outstanding at March 31, 2011 The Company and its subsidiaries held the following derivative financial instruments: (a) Project financing (NEXI) related swaps Nominal value Fair value Identification US$ thousand Interest rate Maturity March/2011 December/2010 Swap NEXI I 28,987 104.29%CDI Jun/2012 1,092 1,051 Swap NEXI II 136,495 101.85%CDI Mar/2012 6,250 9,283 Swap NEXI III 86,110 103.98%CDI Jun/2012 3,229 3,089 Swap NEXI IV 27,903 103.98%CDI Jun/2012 643 277 Total Non-current liabilities (hedge transactions) The regular changes in the fair value of swaps are recorded as finance income or cost in the same period in which they occur. The Company recognized finance costs of R$ 2,062 related to the variation in the fair value of these swaps between December 31, 2010 and March 31, 2011. (b) Export prepayment and foreign loan related interest rate swaps Braskem Inc. Nominal value Fair value Identification US$ thousand Interest rate Maturity March/2011 December/2010 Swap EPP V 50,000 3.3050 Oct/2013 4,788 4,945 Swap EPP VI 100,000 3.5800 Oct/2013 10,723 11,064 Swap EPP VII 50,000 3.3150 Oct/2013 4,808 4,966 Swap EPP VIII 100,000 3.5250 Oct/2013 10,495 10,830 Swap EPP IX 100,000 3.5850 Oct/2013 10,744 11,085 Total Current liabilities (hedge transactions) 19,890 19,270 Non-current liabilities (hedge transactions) 21,668 23,620 Total 30 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Braskem Nominal value Fair value Identification US$ thousand Interest rate Maturity March/2011 December/2010 Swap EPP X 35,000 2.5040 Mar/2014 1,150 1,786 Swap EPP XI 57,500 1.9500 Jul/2014 1,046 1,455 Swap EPP XII 100,000 2.1200 Nov/2013 3,904 4,061 Swap EPP XIII 50,000 2.1500 Nov/2013 2,002 2,082 Swap EPP XIV 50,000 2.6400 Apr/2014 3,547 3,734 Swap EPP XV 100,000 2.6200 Apr/2014 7,021 7,392 Swap EPP XVI 33,646 1.6700 Jun/2013 449 606 Swap EPP XVII 75,000 2.1975 Mar/2015 2,283 3,684 Swap EPP XIX 25,000 2.1700 Mar/2015 728 1,188 Total Current liabilities (hedge transactions) 14,073 13,918 Non-current liabilities (hedge transactions) 8,057 12,070 Total Braskem America Nominal value Fair value Identification US$ thousand Interest rate Maturity March/2011 December/2010 Swap Empréstimos XXI 70,000 0.8275 Apr/2015 (2,536) (2,262) Swap Empréstimos XXII 70,000 1.8500 Apr/2015 1,217 1,887 Swap Empréstimos XXIII 70,000 1.8475 Apr/2015 1,225 1,898 Total Current liabilities (hedge transactions) 3,325 3,236 Non-current liabilities (other accounts receivable) (3,419) (1,713) Total The "Interest Rate" column shows the contractual fixed rate that the Company pays in exchange for receiving Libor. (c) Loan related interest rate swaps Braskem Nominal value Fair value Identification US$ thousand Interest rate Maturity March/2011 March/2011 Swap NCA I 42,612 100.70% CDI Sep/2012 680 456 Total Non-current liabilities (hedge transactions) 31 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated (d) Sale price swaps Braskem America: Nominal value Fair value Identification US$ thousand Interest rate Maturity March/2011 December/2010 Sale price swap 5,732 147.800% Dec/2011 (704) (1,300) Total Current assets (other accounts receivable) Hedge operations presented in “other comprehensive income” The Company designated certain derivatives as cash flow hedge, resulting in closing balances in other comprehensive income. The appropriations of interest are allocated to interest expenses in the finance costs group. The summary of changes in the account is as follows: Appropriation Changes of accrued in effective portion December/2010 interest of hedges March/2011 Swaps EPP Braskem Inc. (39,315) 4,853 1,332 (33,130) Swaps EPP Braskem (23,013) 3,489 1,295 (18,229) Swaps Empréstimos Braskem (456) (224) (680) Swaps Empréstimos Braskem America 212 1,870 518 2,600 Swaps Vendas Braskem America 1,300 (596) 704 On March 31, 2011, the changes in the fair values of derivatives designated as “cash flow hedges” amounted to R$ 12,537, gross of income tax and social contribution, amounting to R$ 1,551. 32 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Credit quality of financial assets (a) Trade accounts receivable Only a few of the Company's customers have risk ratings assigned by credit rating agencies. For this reason, the Company developed its own credit rating system based on the distribution of the portfolio of accounts receivable from domestic customers on each base date. The Company does not apply this rating to all of its foreign customers because most accounts receivable from them are covered by an insurance policy or letters of credit issued by banks. As of March 31, 2011, the credit ratings are as follows: Percentage 1 Minimum risk 25,18 2 Low risk 29,66 3 Moderate risk 34,56 4 High risk 1,02 5 Very high risk (i) 9,58 (i) Most customers in this group are inactive and the respective accounts are in the process of collection actions. Customers in this group that are still active purchase and pay in advance. 33 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held for trading, held to maturity and loans and receivables, the Company uses the following ratings agencies: Standard & Poors, Moody’s and Fitch Ratings. March/2011 December/2010 Cash andcash equivalents andfinancial investment AAA 2,171,531 2,136,193 AA+ 454,046 445,867 AA 17,920 43,154 AA- 45,155 37,397 A+ 63,046 78,920 A- 29,756 37,176 BBB+ 19,203 18,684 BB+ 18,986 18,878 B+ 3,305 3,378 Other financial assets with no risk assessment 11,481 8,830 2,834,429 2,828,477 Held-to-maturity Quotas of investment funds in credit rights (i) 21,394 28,706 Restricted deposits (ii) 8,492 29,886 28,706 Other investments (offshore funds) Sundry funds (i) 25,944 32,112 25,944 32,112 Total (i) Financial assets with no internal or external ratings. (ii) Risk-free financial assets. 34 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Sensitivity analysis The derivative financial instruments may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks The Company selected the three market risks that may most affect the value of the financial instruments it holds, namely: a) Brazilian real-U.S. dollar exchange rate; (b) Brazilian real-yen exchange rate; (c) Libor floating interest rate. For the purposes of the risk sensitivity analysis, the Company presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Selection of scenarios In accordance with CVM Instruction No. 475/08, the Company included three scenarios in the sensitivity analysis, one of which is probable and the other two represent adverse effects to the Company. In the preparation of the adverse scenarios, only the impact of the variables on the financial instruments, including derivatives, and on the items covered by hedge transactions, was considered. The overall impacts on the Company’s operations, such as the one arising from the revaluation of inventories and revenue and future costs, was not considered. Since the Company manages its exposure to foreign exchange rate risk on a net basis, adverse effects from a depreciation of the Brazilian real in relation to the U.S. dollar can be offset by opposing effects on the Braskem’s operating results. The FOCUS survey published by the Central Bank of Brazil on March 25, 2011 was considered for the probable scenario. For the interest rate variables not considered in the FOCUS survey, the probable scenario considered was the Interbank Deposit Certificate (CDI) percentage variation. For the exchange rate variables not included in the FOCUS survey, the probable scenario considered was the U.S. dollar-real percentage variation. For the Brazilian real-U.S. dollar exchange rate, an increase of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the closing exchange rate for the period ended March 31, 2011. For the Brazilian real-yen exchange rate, an increase of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the closing exchange rate for the period ended March 31, 2011. For the Libor interest rate, a decrease of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the Libor rate at the end of the period ended March 31, 2011. The sensitivity amounts in the table below are the changes in the value of the financial instruments in each scenario, except for table (e), which shows the changes in future cash flows. 35 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated (c) Sensitivity to the Brazilian real-U.S. dollar exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the Brazilian real-US dollar exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25% ) (50% ) BNDES (7,437) (73,323) (146,646) Eurobonds (98,190) (968,055) (1,936,109) Working capital/structured operations (15,950) (157,254) (314,509) Raw material financing (377) (3,716) (7,432) Financing of fixed assets (8,734) (86,105) (172,210) Medium-Term Notes (10,554) (104,053) (208,106) Export prepayments (20,516) (202,270) (404,541) Financial investments abroad 5,274 51,991 103,983 Export prepayment debt, plus hedge, of which: Export prepayment debt (44,017) (433,964) (867,927) Export prepayment swap (1,612) (15,893) (31,785) (d) Sensitivity to the Brazilian real-yen exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the Brazilian real-yen exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25% ) (50% ) Project finance (NEXI), plus swaps, of which: Debt (NEXI) (1,619) (15,965) (31,931) Swaps (NEXI) 1,368 13,484 26,968 (e) Sensitivity of future cash flows to the Libor floating interest rate The sensitivity of future interest income and expenses of each financial instrument, including derivatives and items covered by them, is presented in the table below: The figures represent the impact on finance income (costs), taking into consideration the average term of the respective instrument. Possible adverse Extreme adverse Instrument Probable (25% ) (50% ) Working capital/Structured operations (473) (14,865) (28,856) Raw material financing (6) (177) (350) Export prepayments (786) (24,224) (46,134) Export prepayment debt, plus hedge, of which: Export prepayment debt (1,322) (41,853) (81,792) Export prepayment swap 1,303 41,266 80,669 36 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated The information related to financial instruments was presented in the 2010 annual financial statements, in Note 19. Taxes payable Parent company Consolidated March/2011 December/2010 March/2011 December/2010 Current IPI 31,103 28,413 54,756 49,721 PIS e COFINS 15,606 5,126 27,785 Income tax and social contribution 33,378 19,410 73,757 31,055 ICMS 37,336 38,482 120,043 122,445 Tax debt refinancing program – Law No. 11,941/09 99,809 97,277 106,630 104,100 Other 22,634 36,151 36,453 54,956 Total Non-current - - ICMS 1,704 1,704 48,262 48,863 Education, SAT and INSS 14,080 40,085 14,080 40,085 Tax debt refinancing program – Law No. 11,941/09 1,381,358 1,351,622 1,461,095 1,431,358 Other 49,549 56,293 56,517 63,263 Total This table was presented in the Company’s 2010 annual financial statements, in Note 20. 37 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Income tax and social contribution (a) Reconciliation of the effects of income tax and social contribution on the Company’s profit (loss) Parent company Consolidated March/2011 March/2010 March/2011 March/2010 Profit before income tax, social contribution and non- controlling interests in subsidiaries Income taxand social contribution expenses at the rate of 34% (141,240) (11,998) (152,631) (13,749) Income taxand social contribution on equity in results of investees 26,883 (13,057) (5,639) (12,381) Effects of taxes paid in installments 22,273 22,273 Taxincentives (Sudene and PAT) 7,038 7,370 34 Permanent differences 134 (9,596) 6,964 (13,702) Effect of income tax andsocial contribution on profit (loss) Breakdown of income tax and social contribution: Current income tax and social contribution (28,873) (415) (76,073) (4,915) SUDENE and PAT 7,038 7,370 Current income tax and social contribution Deferred BR GAAP (85,350) (11,963) (75,233) (12,610) Deferred income tax and social contribution Total income tax and social contribution in profit (loss) 38 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated (b) Deferred income tax and social contribution Breakdown of deferred income tax Parent company Consolidated March/2011 December/2010 March/2011 December/2010 Non-current assets Taxlosses 7,096 359,201 372,064 Amortized goodwill 70,308 77,157 73,295 80,222 Diferenças temporárias 81,842 71,027 107,424 91,149 Temporary adjustments of accounting criteria arising from Laws No. 11,638/07 and No. 11.941/09 106,678 114,088 289,599 296,667 Total Non-current liabilities Exchange variations 506,171 474,834 508,333 474,834 Temporary differences 5,982 6,130 293,548 289,200 Temporary adjustments of accounting criteria arising from Laws No. 11,638/07 and No. 11.941/09 453,905 431,202 942,969 930,225 Total Breakdown of deferred social contribution Non-current assets Social contribution tax loss carryforwards 1,863 129,586 133,486 Amortized goodwill 25,311 28,524 26,386 29,628 Temporary differences 25,203 21,733 32,323 27,928 Temporary adjustments of accounting criteria arising from Laws No. 11,638/07 and No. 11.941/09 38,404 39,811 104,256 105,541 Total Non-current liabilities Exchange variations 182,222 170,940 183,000 170,940 Temporary differences 455 493 Temporary adjustments of accounting criteria arising from Laws No. 11,638/07 and No. 11.941/09 163,406 155,234 339,470 334,846 Total 39 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated c) Changes in tax loss and social contribution tax loss carryforwards Parent company Consolidated Income tax Social contribution Income tax Social contribution Tax loss and social contribution tax loss carryforwards in December 2010 Use of taxloss in teh year (28,385) (51,452) Use of social contribution tax loss carryfowards in the year (20,702) (43,334) Tax loss and social contribution tax loss carryforwards in March 2011 Income taxand social contribution rates 25% 9% 25% 9% Tax credit The information related to income tax and social contribution was presented in the 2010 annual financial statements, in Note 21. 40 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Sundry provisions Parent company Consolidated March/2011 December/2010 March/2011 December/2010 Bonus provision 16,621 17,554 22,822 21,538 Provision for recovery of environmental damages 31,115 35,555 31,826 36,282 Sundry legal provisions 97,605 97,422 336,074 330,807 Other 6,238 6,240 Total Current liabilities 24,494 26,036 32,927 32,602 Non-current liabilities 120,847 124,495 364,033 362,265 Total The breakdown of the balance of provisions for legal claims is as follows: Parent company Consolidated March/2011 December/2010 March/2011 December/2010 Labor claims 30,769 25,129 38,144 33,302 Tax claims 55,264 57,911 285,964 282,729 Civil lawsuits 11,243 13,711 11,637 14,105 Other 329 671 329 671 This table was presented in the Company’s 2010 annual financial statements, in Note 22. Long-term incentives The breakdown of the number and amount of the investment units at March 31, 2011 are as follows: Number Amount Investment units Issued (Alfa units) 672,753 8,699 Bonus (Beta units) 665,268 7,692 Total 1,338,021 16,391 This table was presented in the Company’s 2010 annual financial statements, in Note 23. 41 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Private pension plan The amounts recognized for defined benefit pension plans are as follows: Parent company Consolidated March/2011 December/2010 March/2011 December/2010 Actuarial asset registered in: Novamont Braskem America (i) 264 270 Actuarial liability with: Petros Copesul 109,894 109,894 110,744 110,744 Fundação Francisco Martins Bastos (FFMB) 12,052 12,773 109,894 109,894 122,796 123,517 (i) This amount is part of the balance of “other receivable” in non-current assets. The information related to private pension plans was presented in the 2010 annual financial statements, in Note 24. Contingencies The Company has contingent liabilities related to legal lawsuits and administrative proceedings arising in the ordinary course of its business. These contingencies are of labor and social security, tax, civil and corporate nature and involve risks of losses that are classified by the Company’s management as possible. A provision for the lawsuits for which the risk of loss is classified as probable is recognized and it is presented in Note 19 of this Quarterly Information. Based on the opinion of the internal legal advisors, there were no significant additions of lawsuits representing lawsuits that involve risk of losses classified as possible, nor significant changes in the progress of the existing lawsuits, except for the monetary adjustments to the amounts involved in the quarter ended March 31, 2011. The description of the main contingent liabilities of the Company was presented in the 2010 annual financial statements, in Note 25. 42 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Equity (a) Capital On March 31, 2011, the Company's subscribed and paid up capital amounts to R$ 8,043,222 and comprises 801,665,617 shares with no par value divided into 451,669,063 common shares, 349,402,736 class A preferred shares, and 593,818 class B preferred shares. (b) Treasury shares At March 31, 2011, the Company held in treasury 1,542,669 shares (2,697,427, consolidated) amounting to R$ 11,325 (R$ 60,217, consolidated), and at December 31, 2010, it held 1,506,471 shares (2,661,229, consolidated), amounting to R$ 10,379 (R$ 59,271, consolidated). In January 2011, the Company repurchased 36,198 class A preferred shares for the amount of R$ 946 arising from the minority shareholders’ right to withdraw from Quattor Participações due to its merger into Braskem, which was approved at the Extraordinary General Meeting held on December 27, 2010. The information related to the Company’s equity was presented in the 2010 annual financial statements, in Note 26. Earnings per share The tables below shows the reconciliation of profit for the period adjusted to the amounts used to calculate basic and diluted earnings per share. March/2011 March/2010 Basic Diluted Basic Diluted Profit for the period 308,226 308,226 22,912 22,912 Profit (loss) attributable to class B preferred shareholders 358 41 Profit (loss) for the year attributable to obter shareholders 307,868 308,226 22,871 22,912 Weighted average number of common and class A preferred shares 715,150,647 715,447,556 518,828,276 519,125,185 Eanings per share (in R$) 0.4305 0.4308 0.0441 0.0441 43 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Segment information In February 2011, the Brazilian antitrust agency (“CADE”) approved the operation for the acquisition and integration of Quattor’s assets, which made possible the change in the Company’s organizational structure as from 2011. The change in relation to the previous structure, presented in the Company’s 2010 annual financial statements, in Note 28, is in the distribution of Quattor’s activities among the Basic Petrochemicals and Polyolefin units. The Company does not disclose assets per segment since this information is not presented to its chief operating decision maker. 44 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated March/2011 Reportable segments Total Braskem Basic Foreign Chemical Reportable Other Corporate consolidated Reclassific. Braskem Petrochem. Polyolefins Vinyls businesses distribution segments segments unit before adjust. Eliminations consolidated Net sales revenues 5,087,138 3,074,449 396,641 652,779 174,203 9,385,210 201,009 9,586,219 (2,198,131) 7,388,088 Cost of products sold (4,539,836) (2,633,734) (384,580) (578,774) (138,877) (8,275,801) (175,468) (8,451,269) 2,061,056 (6,390,213) Gross profit 547,302 440,715 12,061 74,005 35,326 1,109,409 25,541 1,134,950 (137,075) 997,875 Operating expenses Selling, general and sistribution expenses (137,173) (198,950) (33,166) (29,735) (23,621) (422,645) (19,057) (43,310) (485,012) (485,012) Results from equity investments 5,465 5,465 5,465 Other operating income (expenses), net (5,696) (3,936) (5,826) (7,395) (1,455) (24,308) 2,553 9,299 (12,456) (12,456) (142,869) (202,886) (38,992) (37,130) (25,076) (446,953) (16,504) (28,546) (492,003) (492,003) Operating profit before finance income (costs) 404,433 237,829 (26,931) 36,875 10,250 662,456 9,037 (28,546) 642,947 (137,075) 505,872 March/2010 Reportable segments Total Braskem Basic Chemical Reportable Other Corporate consolid. Reclassifications Braskem Petrochem. Polyolefins Vinyls distribution segments segments unit bef. adjust Eliminations consolidated Net sales revenues 3,421,598 2,005,654 420,293 150,524 5,998,069 174,097 6,172,166 (1,455,870) 4,716,296 Cost of products sold (2,925,128) (1,762,180) (390,046) (126,707) (5,204,061) (161,279) (5,365,340) 1,442,904 (3,922,436) Gross profit 496,470 243,474 30,247 23,817 794,008 12,818 806,826 (12,966) 793,860 Operating expenses Selling, general and sistribution expenses (91,219) (129,774) (32,886) (16,784) (270,663) (8,913) (26,312) (305,888) (305,888) Results from equity investments 9,948 9,948 9,948 Other operating income (expenses), net 4,009 (803) (145) 750 3,811 2,839 (21,790) (15,140) (15,140) (87,210) (130,577) (33,031) (16,034) (266,852) (6,074) (38,154) (311,080) (311,080) Operating profit before finance income (costs) 409,260 112,897 (2,784) 7,783 527,156 6,744 (38,154) 495,746 (12,966) 482,780 45 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Net sales revenues Parent company Consolidated March/2011 March/2010 March/2011 March/2010 Gross sales revenues Domestic market 4,063,277 3,963,402 6,134,075 4,216,819 Foreign market 1,031,478 1,111,757 2,899,078 1,513,386 5,094,755 5,075,159 9,033,153 5,730,205 Sales deductions Taxes (980,672) (925,806) (1,566,924) (1,000,034) Sales returns (36,261) (15,669) (78,141) (13,875) (1,016,933) (941,475) (1,645,065) (1,013,909) Net sales revenues 1. 2. 3. 4. 5. 6. 7. 8. 9. Other operating income (expenses) In the quarter ended March 31, 2011, other consolidated net operating income (expenses) basically include: (i) sale of property, plant and equipment, which had a positive impact, amounting to R$ 10,516; (ii) expenses with inventory adjustments and losses on changes in raw materials amounting to R$ 16,343; (iii) and other operating expenses amounting to R$ 6,629. Finance income and costs Parent company Consolidated March/2011 March/2010 March/2011 March/2010 Finance income Interest income 62,345 39,909 64,786 39,635 Monetary variations 47,846 20,270 20,080 20,168 Exchange variations 191 39,056 (10,148) 53,048 Other 2,205 1,906 3,579 7,819 Finance costs Interest expenses (203,071) (154,442) (208,889) (143,828) Monetary variations (54,128) (50,599) (72,274) (50,621) Exchange variations 219,752 (210,278) 225,218 (227,701) Adjustment of tax and labor debts (35,822) (56,774) (36,879) (56,780) Tax expenses on financial operations (2,976) (3,490) (3,562) (3,829) Discounts granted (4,746) (2,005) (9,863) (13,942) Transaction costs - amortization (504) (2,101) (3,825) (3,630) Adjustment to present value - appropriation (372) (34,675) (4,738) (38,758) Other (8,906) (15,527) (20,442) (23,924) Total 46 Braskem S.A. Notes to the Quarterly Information of March 31, 2011 All amounts in R$ thousands unless otherwise stated Expenses by nature Parent company Consolidated March/2011 March/2010 March/2011 March/2010 Classification by function: Cost of products sold (3,460,794) (3,401,613) (6,390,213) (3,922,436) Selling (37,745) (45,873) (82,831) (58,802) Distribution (79,116) (69,340) (119,673) (70,119) General and administrative (171,958) (150,540) (262,881) (161,574) Research and development (12,653) (13,190) (19,627) (15,393) Total Classification by nature: Raw materials or feedstocks (2,865,966) (2,786,258) (5,400,625) (3,307,847) Personnel expenses (226,203) (211,103) (386,095) (231,277) Outsourced services (129,754) (105,789) (214,128) (108,627) Taxexpenses (7,336) (6,589) (14,581) (7,037) Depreciation, amortization and depletion (252,673) (277,754) (411,704) (260,191) Variable selling expenses (73,788) (66,125) (129,752) (70,278) Freights (157,303) (169,246) (225,060) (174,949) Other expenses (49,243) (57,692) (93,280) (68,118) Total Insurance coverage In the period ended March 31, 2011, there were no significant changes in the insurance coverage of Braskem and its subsidiaries. Subsequent events (a) On April 6, 2011, the subsidiary Braskem Finance raised US$750 million in bonds with a coupon and effective rate of 5,75% p.a. maturing in 2021 with semiannual payments on April 15 and October 15 of every year. (b) On April 11, the Company settled financing agreements by paying the principal amount, interest and premium in advance as follows: (i) export prepayments amounting to US$ 200,086; (ii) Medium-Term Notes in the amount of US$ 210,664, (iii) and Eurobonds amounting to US$ 482,993. (c) On April 29, 2011, the Ordinary General Meeting approved the payment of dividends in the amount of R$ 665,631, which will be paid as of May 10, 2011. 47 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 25, 2011 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
